[gtdredc3thbw000001.jpg]

Exhibit 10.11

May 13, 2015

Patricia Chiodo

Dear Patricia,

American Traffic Solutions, Inc. (the “Company”) is extremely pleased to offer
you employment.  I hope to be welcoming you aboard soon! Before doing so,
however, we want to set forth the terms and conditions that would govern your
employment with the Company.  While a bit formal, we find that putting the terms
of an employment offer in writing helps avoid any future misunderstandings and
makes for a more pleasant work relationship for all involved.  So please review
this offer letter carefully and feel free to let me know if you have any
questions concerning it.

Your title will be Chief Financial Officer.  We expect that you will begin no
later than June 1, 2015.  ATS reserves the right to perform background checks,
not limited to credit, driving, and criminal records.  This offer letter is
contingent on the results of your background check.  If discrepancies or issues
in background information are reported, ATS reserves the right to rescind this
offer of employment or terminate active employment if problematic background
information is reported before or after your initial start date.

You will be reporting to me.  Your responsibilities and reporting relationship
may, of course, change over time.

As a Company employee, you will receive the following benefits:

•

Compensation:  The Company will pay you $350,000 per year on a bi-weekly basis
at a rate of $13,461.54 (before applicable withholding and taxes) on the
Company’s regular paydays.  (All pay checks are issued one week in
arrears).  The Company may periodically review and adjust your salary.

•

Leadership Bonus:  You will have the opportunity to participate in an ATS
Incentive Bonus Plan, which is based on Company financial results as well as
specific personal goals.  Your Target Bonus is 50%.  Following your start date,
you will be provided with documents that outline the specific payment and
eligibility criteria, including the financial components of the plan.

•

Phantom Stock:  You will have the opportunity to receive shares of Phantom Stock
Options, subject to Board Approval.

•

Comprehensive Leave:  Upon starting employment, you will receive a prorated
allotment of Paid-Time-Off (PTO) corresponding to your start date of June 1,
2015, based on Company policies.  For the calendar year 2015, you will receive a
total allotment of 76 PTO hours (9.5 days) upon hire.  You will be eligible to
receive 136 PTO hours (17 days) for the calendar year 2016.

•

Health Care, 401(k) Plan and Other Benefits:  The Company currently has benefit
plans covering things such as personal time off, medical insurance, disability,
and 401(k).  You are eligible for medical benefits and 401k on the first of the
month following 30 days of employment; August 1, 2015.  Additional information
concerning these benefits is available upon request.  If you accept this offer,
make sure to review the Company’s policies so that you fully understand
them.  These policies and benefits are not written in stone, and may be modified
at the Company’s discretion.

1330 W. Southern Ave., Suite 101, Tempe, Arizona 85282    TEL 480 443 7000
   www.atsol.com

--------------------------------------------------------------------------------

[gtdredc3thbw000001.jpg]

Patricia Chiodo

May 13, 2015

Page 2

Prior to your employment, you are required to be tested for illegal substances
pursuant to the Company’s Substance Abuse Policy, which you must review and
sign.  Please contact us for the form needed for the drug test and a listing of
nearby sites.

Your employment relationship with the Company will be what is called “at will.”
That is, even after accepting this employment offer, you will have the right to
quit at any time, and the Company will have the right to end your employment
relationship with the Company; for any reason; with or without cause; or for no
reason.  Of course we hope everything works out for the best, but the Company
wants to make sure that you understand that nothing in this letter or in any
Company policy or statement (including any verbal statements made to you during
negotiations about working at the Company) is intended to or does create
anything but an at-will employment relationship.  Only the Company’s Board of
Directors may modify your at-will employment status, or guarantee that you will
be employed for a specific period of time.  Such modification must be in
writing, approved by the Board of Directors, and signed by an authorized Company
representative.

The offer reflected in this letter will remain open until May 15, 2015 unless
revoked before then by the Company.  To accept this offer, please carefully read
the statement below, sign where indicated, and return the letter to me.  Please
let me know if you have any questions about the matters discussed in this
letter, or otherwise.  We sincerely hope that you will accept this offer, and we
look forward to working with you.

Sincerely,

American Traffic Solutions, Inc.

/s/ David Roberts

David Roberts

President & Chief Operating Officer

 

I understand, acknowledge, and agree to the terms and conditions of employment
described in this letter and accept employment with the Company on these terms
and conditions.

 

/s/ Patricia Chiodo

 

May 15, 2015

Patricia Chiodo

 

Date

 

1330 W. Southern Ave., Suite 101, Tempe, Arizona 85282    TEL 480 443 7000
   www.atsol.com